Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 5, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00053-CV
                                   ____________

                  IN RE ARNOLD A. SALINAS JR., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-30987

                         MEMORANDUM OPINION

      On February 25, 2013, relator filed a petition for writ of mandamus. See
Tex. Gov't Code Ann. § 22.221. Relator asks this Court to order The Honorable
David Farr, Judge of the 312th District Court, Harris County, Texas, to set aside
his orders dated January 11, 2013, and January 15, 2013, entered in trial court
cause number 2009-30987, styled In the Interest of S.N.S. and A.A.S, III. Relator
claims the trial court abused its discretion in striking his jury demand and setting
the case for a bench trial. Relator has also filed a motion for emergency stay.
      On January 29, 2013, relator filed an unopposed motion to dismiss because
the trial court signed an order setting the case for jury trial and the underlying case
settled.. The motion is granted and the petition for writ of mandamus is ordered
dismissed as moot. Relator’s motion for emergency stay is also dismissed as moot.



                                        PER CURIAM

Panel consists of Justices Christopher, Jamison and McCally.




                                          2